               Case 19-12378-KBO               Doc 1269        Filed 12/14/20         Page 1 of 24




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                )
In re:                                                          )     Chapter 11
                                                                )
DURA AUTOMOTIVE SYSTEMS, LLC, et al.,1                          )     Case No. 19-12378 (KBO)
                                                                )
                                    Debtors.                    )     (Jointly Administered)
                                                                )
                                                                )

                         NOTICE OF FILING OF
    DEBTORS’ AMENDED SCHEDULE G & STATEMENTS OF FINANCIAL AFFAIRS

         PLEASE TAKE NOTICE that, on December 14, 2020, the above-captioned debtors and

debtors in possession (the “Debtors”) filed their Amended Schedules of Assets and Liabilities

and Statements of Financial Affairs (collectively, the “Amended Schedules and Statements”)

with the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”).

         PLEASE TAKE FURTHER NOTICE that the following changes were made to each of

the above-referenced Amended Schedules and Statements:2

              Debtor                                 Schedule                                   Change
Dura Automotive Systems Cable           Statement of Financial Affairs           Added Debtor and Affiliate
Operations, LLC                                                                  addresses; revised certain Affiliate
                                                                                 names
Dura Automotive Systems, LLC            Schedule G; Statement of Financial       Added certain contracts and
                                        Affairs                                  removed postpetition contracts from
                                                                                 Schedule G;
                                                                                 added Debtor and Affiliate addresses
Dura Fremont L.L.C.                     Schedule G; Statement of Financial       Removed postpetition contracts from
                                        Affairs                                  Schedule G; added Debtor and
                                                                                 Affiliate addresses



1    The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal tax
     identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive
     Systems, LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188);
     Dura Operating, LLC (2304); and NAMP, LLC (3693). Dura Automotive Systems, LLC’s service address
     is: 1780 Pond Run, Auburn Hills, Michigan 48326.

2    Please note that the changes in the Amended Schedules and Statements do not implicate rule 1009-2 of the
     Local Rules of Bankruptcy Practice and Procedures of the United States Bankruptcy Court for the District of
     Delaware.
             Case 19-12378-KBO          Doc 1269        Filed 12/14/20   Page 2 of 24



             Debtor                            Schedule                            Change
Dura G.P.                         Statement of Financial Affairs    Added Debtor and Affiliate
                                                                    addresses
Dura Mexico Holdings, LLC         Statement of Financial Affairs    Added Debtor and Affiliate
                                                                    addresses
Dura Operating, LLC               Statement of Financial Affairs    Added Debtor and Affiliate
                                                                    addresses; revised certain Affiliate
                                                                    names
NAMP, LLC                         Statement of Financial Affairs    Added Debtor and Affiliate
                                                                    addresses

        PLEASE TAKE FURTHER NOTICE that, as stated in the Global Notes and Statement

of Limitations, Methodology, and Disclaimers Regarding the Debtors’ Schedules of Assets and

Liabilities and Statements of Financial Affairs attached to each of the Amended Schedules and

Statements, the Debtors reserve all rights to further amend or supplement their Amended

Schedules and Statements.


                            [Remainder of page intentionally left blank.]




                                                   2
           Case 19-12378-KBO   Doc 1269    Filed 12/14/20   Page 3 of 24




Dated: December 14, 2020         BAYARD, P.A.
       Wilmington, Delaware
                                 /s/ Erin R. Fay
                                 Erin R. Fay (No. 5268)
                                 Daniel N. Brogan (No. 5723)
                                 600 N. King Street, Suite 400
                                 Wilmington, Delaware 19801
                                 Telephone:      (302) 655-5000
                                 Facsimile:      (302) 658-6395
                                 E-mail:         efay@bayardlaw.com
                                                 dbrogan@bayardlaw.com

                                 - and -

                                 James H.M. Sprayregen, P.C.
                                 Ryan Blaine Bennett, P.C. (admitted pro hac vice)
                                 Gregory F. Pesce (admitted pro hac vice)
                                 KIRKLAND & ELLIS LLP
                                 KIRKLAND & ELLIS INTERNATIONAL LLP
                                 300 North LaSalle Street
                                 Chicago, Illinois 60654
                                 Telephone:     (312) 862-2000
                                 Facsimile:     (312) 862-2200
                                 Email:         jsprayregen@kirkland.com
                                                rbennett@kirkland.com
                                                gregory.pesce@kirkland.com

                                 - and -

                                 Christopher Marcus, P.C. (admitted pro hac vice)
                                 KIRKLAND & ELLIS LLP
                                 KIRKLAND & ELLIS INTERNATIONAL LLP
                                 601 Lexington Avenue
                                 New York, New York 10022
                                 Telephone:    (212) 446-4800
                                 Facsimile:    (212) 446-4900
                                 Email:        cmarcus@kirkland.com

                                 Co-Counsel to the Debtors and Debtors in Possession
                Case 19-12378-KBO               Doc 1269        Filed 12/14/20        Page 4 of 24




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                   )
    In re:                                                         )    Chapter 11
                                                                   )
    DURA AUTOMOTIVE SYSTEMS, LLC, et al.,1                         )    Case No. 19-12378 (KBO)
                                                                   )
                                       Debtors.                    )    (Jointly Administered)
                                                                   )

                             GLOBAL NOTES AND
                 STATEMENT OF LIMITATIONS, METHODOLOGY,
            AND DISCLAIMERS REGARDING THE DEBTORS’ SCHEDULES
       OF ASSETS AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

        The above-captioned debtors and debtors in possession (collectively, the “Debtors”) have
filed their respective Schedules of Assets and Liabilities (the “Schedules”) and Statements of
Financial Affairs (the “Statements”) in the United States Bankruptcy Court for the District of
Delaware (the “Court”). The Debtors, with the assistance of their legal and financial advisors,
prepared the Schedules and Statements in accordance with section 521 of title 11 of the United
States Code (the “Bankruptcy Code”) and rule 1007 of the Federal Rules of Bankruptcy Procedure.

        James Riedy has signed each set of the Schedules and Statements on behalf of the Debtors.
Mr. Riedy serves as the Chief Financial Officer and Executive Vice President of Debtor Dura
Automotive Systems, LLC and he is an authorized signatory for each of the Debtors. In reviewing
and signing the Schedules and Statements, Mr. Riedy has necessarily relied upon the efforts,
statements, advice, and representations of personnel of the Debtors and the Debtors’ legal and
financial advisors. Given the global scale of the Debtors’ businesses, Mr. Riedy has not (and could
not have) personally verified the accuracy of each such statement and representation, including
statements and representations concerning amounts owed to creditors.

       In preparing the Schedules and Statements, the Debtors relied on financial data derived
from their books and records that was available at the time of such preparation. Although the
Debtors have made every reasonable effort to ensure the accuracy and completeness of the
Schedules and Statements, subsequent information or discovery may result in material changes to
the Schedules and Statements. As a result, inadvertent errors or omissions may exist. For the
avoidance of doubt, the Debtors hereby reserve their rights to amend and supplement the Schedules
and Statements as may be necessary or appropriate.



1    The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal tax
     identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive Systems,
     LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188); Dura Operating,
     LLC (2304); and NAMP, LLC (3693). Dura Automotive Systems, LLC’s service address is: 1780 Pond Run,
     Auburn Hills, Michigan 48326.
             Case 19-12378-KBO          Doc 1269      Filed 12/14/20     Page 5 of 24




        The Debtors and their agents, attorneys, and financial advisors do not guarantee or warrant
the accuracy or completeness of the data that is provided herein, and shall not be liable for any
loss or injury arising out of or caused in whole or in part by the acts, errors, or omissions, whether
negligent or otherwise, in procuring, compiling, collecting, interpreting, reporting,
communicating, or delivering the information contained herein. While commercially reasonable
efforts have been made to provide accurate and complete information herein, inadvertent errors or
omissions may exist. The Debtors and their agents, attorneys, and financial advisors expressly do
not undertake any obligation to update, modify, revise, or re-categorize the information provided
herein or to notify any third party should the information be updated, modified, revised, or
re-categorized, except as required by applicable law. In no event shall the Debtors or their officers,
directors, managers, members, employees, agents, attorneys, financial advisors, or other
representatives be liable to any third party for any direct, indirect, incidental, consequential, or
special damages (including damages arising from the disallowance of a potential claim against the
Debtors or damages to business reputation, lost business, or lost profits, or any other matter),
whether foreseeable or not and however caused, even if the Debtors or their agents, attorneys, and
financial advisors are advised of the possibility of such damages.

                          Global Notes and Overview of Methodology

1.     Description of these Chapter 11 Cases. On October 17, 2019 (the “Petition Date”), each
       of the Debtors filed a voluntary petition for relief under chapter 11 of the Bankruptcy Code
       in the Bankruptcy Court for the Middle District of Tennessee. The Debtors are operating
       their businesses and managing their property as debtors in possession pursuant to sections
       1107(a) and 1108 of the Bankruptcy Code. The chapter 11 cases have been consolidated
       for procedural purposes only and are being jointly administered pursuant to Bankruptcy
       Rule 1015(b) [Docket No. 120]. On November 1, 2019, an official committee of unsecured
       creditors was appointed [Docket No. 213] in the chapter 11 cases. No trustee or examiner
       has been appointed in the chapter 11 cases.

       On November 1, 2019, the United States Bankruptcy Court for the District of Delaware
       (the “Court”) entered an agreed order in the bankruptcy cases captioned In re Zohar III,
       Corp., et al., Case No. 18-10512 (KBO) (Bankr. D. Del.) (the “Zohar Chapter 11 Cases”)
       transferring the Debtors’ chapter 11 cases to this Court, effective as of November 8, 2019
       at 12:01 a.m. [Zohar Chapter 11 Cases Docket No. 1060]. These chapter 11 cases are being
       administered separately from the Zohar Chapter 11 Cases.

       Additional information about these chapter 11 cases, court filings, and claims information
       is        available       at      the       Debtors’          restructuring        website:
       http://cases.primeclerk.com/DuraAutomotive

2.     Global Notes Control. These Global Notes and Statement of Limitations, Methodology,
       and Disclaimers Regarding the Debtors’ Schedules of Assets and Liabilities and
       Statements of Financial Affairs (the “Global Notes”) pertain to and comprise an integral
       part of each of the Debtors’ Schedules and Statements and should be referenced in
       connection with any review thereof. In the event that the Schedules and Statements conflict
       with these Global Notes, these Global Notes shall control.




                                                  2
           Case 19-12378-KBO         Doc 1269      Filed 12/14/20     Page 6 of 24




3.   Reservations and Limitations. The Debtors have made reasonable efforts to prepare and
     file complete and accurate Schedules and Statements; however, as noted above, inadvertent
     errors or omissions may exist. The Debtors reserve all rights to amend and supplement the
     Schedules and Statements as may be necessary or appropriate. Nothing contained in the
     Schedules and Statements is intended to be, nor should it be construed as, a waiver of any
     of the Debtors’ rights or an admission of any kind with respect to these chapter 11 cases,
     including, but not limited to, any rights or claims of the Debtors against any third party or
     issues involving substantive consolidation, equitable subordination, or defenses or causes
     of action arising under the provisions of chapter 5 of the Bankruptcy Code or any other
     relevant applicable bankruptcy or non-bankruptcy laws to recover assets or avoid transfers.
     Any specific reservation of rights contained elsewhere in the Global Notes does not limit
     in any respect the general reservation of rights contained in this paragraph.

     (a)    No Admission. Nothing contained in the Schedules and Statements is intended or
            should be construed as an admission or stipulation of the validity of any claim
            against the Debtors, any assertion made therein or herein, or a waiver of the
            Debtors’ rights to dispute any claim or assert any cause of action or defense against
            any party.

     (b)    Recharacterization. Notwithstanding that the Debtors have made reasonable
            efforts to correctly characterize, classify, categorize, or designate certain claims,
            assets, executory contracts, unexpired leases, and other items reported in the
            Schedules and Statements, the Debtors nonetheless may have improperly
            characterized, classified, categorized, or designated certain items. The Debtors thus
            reserve all rights to recharacterize, reclassify, recategorize, or redesignate items
            reported in the Schedules and Statements at a later time as is necessary and
            appropriate.

     (c)    Classifications. Listing (i) a claim on Schedule D as “secured,” (ii) a claim on
            Schedule E/F as “priority” or “unsecured,” or (iii) a contract on Schedule G as
            “executory” or “unexpired” does not constitute an admission by the Debtors of the
            legal rights of the claimant or contract counterparty or a waiver of the Debtors’
            rights to recharacterize or reclassify such claim or contract.

     (d)    Claims Description. Any failure to designate a claim on a given Debtor’s
            Schedules and Statements as “disputed,” “contingent,” or “unliquidated” does not
            constitute an admission by the Debtor that such amount is not “disputed,”
            “contingent,” or “unliquidated.” The Debtors reserve all rights to dispute, or assert
            offsets or defenses to, any claim reflected on their respective Schedules and
            Statements on any grounds, including, without limitation, liability or classification,
            or to otherwise subsequently designate such claims as “disputed,” “contingent,” or
            “unliquidated” or object to the extent, validity, enforceability, priority, or
            avoidability of any claim. Moreover, listing a claim does not constitute an
            admission of liability by the Debtor against which the claim is listed or by any of
            the Debtors. The Debtors reserve all rights to amend their Schedules and
            Statements as necessary and appropriate, including, but not limited to, with respect
            to claim description and designation.


                                              3
      Case 19-12378-KBO          Doc 1269      Filed 12/14/20       Page 7 of 24




(e)    Estimates and Assumptions. The preparation of the Schedules and Statements
       required the Debtors to make reasonable estimates and assumptions with respect to
       the reported amounts of assets and liabilities, the amount of contingent assets and
       contingent liabilities on the date of the Schedules and Statements, and the reported
       amounts of revenues and expenses during the applicable reporting periods. Actual
       results may differ from such estimates.

(f)    Causes of Action. Despite reasonable efforts, the Debtors may not have identified
       all of their causes of action (filed or potential) against third parties as assets in their
       Schedules and Statements, including, without limitation, avoidance actions arising
       under chapter 5 of the Bankruptcy Code and actions under other relevant
       bankruptcy and non-bankruptcy laws to recover assets. The Debtors reserve all
       rights with respect to any causes of action, and nothing in these Global Notes or the
       Schedules and Statements should be construed as a waiver of any such causes of
       action.

(g)    Intellectual Property Rights. Exclusion of certain intellectual property should not
       be construed to be an admission that such intellectual property rights have been
       abandoned, have been terminated or otherwise expired by their terms, or have been
       assigned or otherwise transferred pursuant to a sale, acquisition, or other
       transaction. Conversely, inclusion of certain intellectual property should not be
       construed to be an admission that such intellectual property rights have not been
       abandoned, have not been terminated or otherwise expired by their terms, or have
       not been assigned or otherwise transferred pursuant to a sale, acquisition, or other
       transaction.

(h)    Insiders. In the circumstance where the Schedules and Statements require
       information regarding “insiders,” as to each Debtor, an individual is designated as
       an “insider” if such individual, based on the totality of the circumstances, has at
       least a controlling interest in, or exercises sufficient authority over, the Debtor so
       as to unqualifiedly dictate corporate policy and the disposition of corporate assets
       during the relevant time periods. Such individuals may no longer serve in such
       capacities.

       The listing of a party as an insider for purposes of the Schedules and Statements is
       not intended to be, nor should it be, construed as an admission of any fact, right,
       claim, or defense, and all such rights, claims, and defenses are hereby expressly
       reserved. Information regarding the individuals listed as insiders in the Schedules
       and Statements has been included for informational purposes only and such
       information may not be used for the purposes of determining control of the Debtors;
       the extent to which any individual exercised management responsibilities,
       functions, or corporate decision-making authority over the Debtors; or whether
       such individual could successfully argue that he or she is not an insider under
       applicable law, including the Bankruptcy Code and federal securities laws, or with
       respect to any theories of liability or any other purpose.




                                           4
           Case 19-12378-KBO        Doc 1269     Filed 12/14/20     Page 8 of 24




4.   Methodology. Basis of Presentation. The Schedules and Statements do not purport to
     represent financial statements prepared in accordance with Generally Accepted
     Accounting Principles in the United States (“GAAP”), nor are they intended to be fully
     reconciled to the financial statements of each Debtor. The Schedules and Statements
     contain unaudited information that is subject to further review and potential adjustment.
     The Schedules and Statements reflect the Debtors’ reasonable efforts to report the assets
     and liabilities of each Debtor on an unconsolidated basis.

     (a)    Confidential Information. There may be instances in the Schedules and
            Statements where the Debtors deemed it necessary and appropriate to redact from
            the public record information such as names, addresses, or amounts. Typically, the
            Debtors have used this approach because of an agreement between the Debtors and
            a third party, concerns of confidentiality and protection of sensitive commercial
            information, or concerns for the privacy of an individual. Any redactions are
            consistent with the relief the Debtors received under the Expedited Order
            (I) Authorizing the Debtors to (A) Prepare a List of Creditors in Lieu of Submitting
            a Formatted Mailing Matrix, (B) File a Consolidated List of the Debtors’ Fifty
            Largest Unsecured Creditors, and (C) Redact Certain Personally Identifiable
            Information for the Debtors’ Employees and (II) Approving the Form and Manner
            of Notifying Creditors of Commencement of These Chapter 11 Cases
            [Docket No. 128].

     (b)    Master Agreements. Contracts and leases listed in the Schedules and Statements
            may be master agreements that cover relationships with some or all of the Debtors.
            Where relevant, such agreements have been listed in the Schedules and Statements
            only of the Debtor entity that signed the original master agreement. Other Debtors,
            however, may be liable together with such Debtor on account of such agreements
            and the Debtors reserve all rights to amend the Schedules and Statements to reflect
            changes regarding the liability of the Debtors with respect to such agreements, if
            applicable.

     (c)    Executory Contracts. Although the Debtors have made diligent attempts to
            attribute an executory contract to its rightful Debtor, in certain instances, the
            Debtors may have inadvertently failed to do so due to the complexity and size of
            the Debtors’ businesses. Accordingly, the Debtors reserve all of their rights with
            respect to the named parties of any and all executory contracts, including the right
            to amend Schedule G.

     (d)    Duplication. Certain of the Debtors’ assets, liabilities, and prepetition payments
            may properly be disclosed in response to multiple parts of the Statements and
            Schedules. To the extent these disclosures would be duplicative, the Debtors have
            determined to only list such assets, liabilities, and prepetition payments once.

     (e)    Net Book Value. In certain instances, current market valuations for individual
            items of property and other assets are neither maintained by, nor readily available
            to, the Debtors. Accordingly, unless otherwise indicated, the Debtors’ Schedules
            and Statements reflect net book values. Market values may vary, at some times


                                             5
      Case 19-12378-KBO        Doc 1269      Filed 12/14/20      Page 9 of 24




       materially, from net book values. The Debtors believe that it would be an
       inefficient use of estate assets for the Debtors to obtain the current market values
       of their property. Accordingly, the Debtors have indicated in the Schedules and
       Statements that the values of certain assets and liabilities are undetermined. Also,
       assets that have been fully depreciated or that were expensed for accounting
       purposes either do not appear in these Schedules and Statements or are listed with
       a zero-dollar value, as such assets have no net book value. The omission of an asset
       from the Schedules and Statements does not constitute a representation regarding
       the ownership of such asset, and any such omission does not constitute a waiver of
       any rights of the Debtors with respect to such asset.

(f)    Property and Equipment. Unless otherwise indicated, owned property and
       equipment are valued at net book value. The Debtors may lease furniture, fixtures,
       and equipment from certain third-party lessors. To the extent possible, any such
       leases are listed in the Schedules and Statements. Nothing in the Schedules and
       Statements is, or should be construed as, an admission as to the determination of
       the legal status of any lease (including whether any lease is a true lease or a
       financing arrangement), and the Debtors reserve all rights with respect thereto.

(g)    Allocation of Liabilities. The Debtors allocated liabilities between the prepetition
       and postpetition periods based on the information and research conducted in
       connection with the preparation of the Schedules and Statements. As additional
       information becomes available and further research is conducted, the allocation of
       liabilities between the prepetition and postpetition periods may change.

(h)    Undetermined Amounts. The description of an amount as “undetermined” is not
       intended to reflect upon the materiality of such amount.

(i)    Unliquidated Amounts. Amounts that could not be fairly quantified by the
       Debtors are scheduled as “unliquidated.”

(j)    Totals. All totals that are included in the Schedules and Statements represent totals
       of all known amounts. To the extent there are unknown or undetermined amounts,
       the actual total may be different than the listed total.

(k)    Inventories; Property and Equipment. Inventories consist of materials, supplies,
       and other automotive inventory. These inventories are valued at the lower of cost
       or market. Property, plant, and equipment are aggregated in the Debtors’ books
       and records and cannot be segregated easily into the categories required by the
       Schedules and Statements. All inventories, as well as all property and equipment,
       are presented without consideration of any statutory or consensual liens.

(l)    Paid Claims. The Debtors have authority to pay certain outstanding prepetition
       payables pursuant to certain orders of the Court; as such, outstanding liabilities may
       have been reduced by any court-approved postpetition payments made on account
       of prepetition payables. Where and to the extent these liabilities have been
       satisfied, they are not listed in the Schedules and Statements. To the extent the



                                         6
      Case 19-12378-KBO        Doc 1269       Filed 12/14/20     Page 10 of 24




        Debtors later pay any amount of the claims listed in the Schedules and Statements
        pursuant to an order of the Court, the Debtors reserve all rights to amend or
        supplement the Schedules and Statements or to take other action, such as filing
        claims objections or notices of satisfaction, as is necessary and appropriate to avoid
        overpayment or duplicate payments for liabilities. Nothing contained herein should
        be deemed to alter the rights of any party in interest to contest a payment made
        pursuant to an order of the Court where such order preserves the right to contest.

(m)     Intercompany Claims. Receivables and payables among the Debtors and among
        the Debtors and their non-Debtor affiliates are reported on Schedule A/B and
        Schedule E/F, respectively, per the Debtors’ unaudited books and records. The
        listing of any amounts with respect to such receivables and payables is not, and
        should not be construed as, an admission of the characterization of such balances
        as debt, equity, or otherwise. For the avoidance of doubt, the Debtors reserve all
        rights, claims, and defenses in connection with any and all intercompany
        receivables and payables, including with respect to the characterization of
        intercompany claims, loans, and notes. Due to historical accounting practices, the
        Debtors may have been unable to ascertain with precision certain intercompany
        balances among specific Debtors and among Debtors and non-Debtor affiliates. As
        a result, the intercompany balances listed on Schedules E/F or A/B may vary from
        the Debtors’ audited financial statements. These balances have been calculated
        consistent with historical practice and the Cash Management Order (as defined
        below). The Debtors reserve their rights, but are not required, to amend the
        Schedules and Statements if additional balances are identified. Generally, the
        intercompany balances relate to inventory, shared services, fixed assets, and
        equipment. The Debtors take no position in these Schedules and Statements as to
        whether any such amounts would be allowed as a Claim, an Interest, or not allowed
        at all.

(n)     Guarantees and Other Secondary Liability Claims. The Debtors have exercised
        reasonable efforts to locate and identify guarantees in their executory contracts,
        unexpired leases, secured financings, and other such agreements. Where
        guarantees have been identified, they have been included in the relevant
        Schedules G and H for the affected Debtor or Debtors. The Debtors may have
        inadvertently omitted guarantees embedded in their contractual agreements and
        may identify additional guarantees as they continue their review of their books and
        records and contractual agreements. The Debtors reserve their rights, but are not
        required, to amend the Schedules and Statements if additional guarantees are
        identified.

(o)     Excluded Assets and Liabilities. The Debtors have excluded the following
        categories of assets and liabilities from the Schedules and Statements: certain
        deferred charges, accounts, or reserves recorded only for purposes of complying
        with the requirements of GAAP; deferred tax assets and liabilities; deferred revenue
        accounts; and certain accrued liabilities including, but not limited to, accrued
        salaries and employee benefits. Other immaterial assets and liabilities may also
        have been excluded.


                                          7
           Case 19-12378-KBO       Doc 1269      Filed 12/14/20    Page 11 of 24




     (p)     Liens. The inventories, property, and equipment listed in the Schedules and
             Statements are presented without consideration of any liens.

     (q)     Currency. Unless otherwise indicated, all amounts are reflected in U.S. dollars.

     (r)     Setoffs. The Debtors routinely incur setoffs and net payments in the ordinary
             course of business. Such setoffs and nettings may occur due to a variety of
             transactions or disputes including, but not limited to, intercompany transactions,
             counterparty settlements, pricing discrepancies, rebates, returns, warranties,
             refunds, and negotiations and/or disputes between Debtors and their customers
             and/or suppliers. These normal, ordinary course setoffs and nettings are common
             to the automotive industry. Due to the voluminous nature of setoffs and nettings,
             it would be unduly burdensome and costly for the Debtors to list each such
             transaction. Therefore, although such setoffs and other similar rights may have
             been accounted for when scheduling certain amounts, these ordinary course setoffs
             are not independently accounted for and, as such, are or may be excluded from the
             Debtors’ Schedules and Statements. In addition, some amounts listed in the
             Schedules and Statements may have been affected by setoffs or nettings by third
             parties of which the Debtors are not yet aware. The Debtors reserve all rights to
             challenge any setoff and/or recoupment rights that may be asserted.

5.   Specific Schedules Disclosures.

     (a)     Schedule A/B, Parts 1 and 2 – Cash and Cash Equivalents; Deposits and
             Prepayments. Details with respect to the Debtors’ cash management system and
             bank accounts are provided in the Debtors’ Expedited Motion for Entry of Interim
             and Final Orders Authorizing the Debtors to (I) Continue To Operate Their Cash
             Management Systems, (II) Honor Certain Prepetition Obligations Related Thereto,
             (III) Maintain Existing Business Forms, and (IV) Continue To Perform
             Intercompany Transactions [Docket No. 14] (the “Cash Management Motion”)
             and the Final Order Authorizing the Debtors to (I) Continue to Operate Their Cash
             Management Systems, (II) Honor Certain Prepetition Obligations Related Thereto,
             (III) Maintain Existing Business Forms, and (IV) Continue to Perform
             Intercompany Transactions [Docket No. 335] (the “Cash Management Order”).
             The balances of the financial accounts listed on Schedule A/B, Part 1, are as of
             October 16, 2019.

             Additionally, the Court, pursuant to the Order (I) Prohibiting Utility Providers
             From Altering, Refusing, or Discontinuing Utility Services, (II) Determining
             Adequate Assurance of Resolving Requests for Payment for Future Utility Services,
             and (III) Establishing Procedures for Additional Adequate Assurance of Payment
             [Docket No. 336], has authorized the Debtors to provide adequate assurance of
             payment for future utility services. Such deposits are not listed on Schedule A/B,
             Part 2, which has been prepared as of October 16, 2019.

     (b)     Schedule A/B, Part 4 – Investments; Non-Publicly Traded Stock and Interests
             in Incorporated and Unincorporated Businesses, including any Interest in an



                                             8
      Case 19-12378-KBO        Doc 1269       Filed 12/14/20    Page 12 of 24




        LLC, Partnership, or Joint Venture. Ownership interests in subsidiaries,
        partnerships, and joint ventures have been listed on Schedule A/B, Part 4, as
        undetermined amounts on account of the fact that the fair market value of such
        ownership is dependent on numerous variables and factors and may differ
        significantly from their net book value.

(c)     Schedule A/B, Part 7 – Office Furniture, Fixtures, and Equipment; and
        Collectibles. Dollar amounts are presented net of accumulated depreciation and
        other adjustments.

(d)     Schedule A/B, Part 8 – Machinery, Equipment, and Vehicles. Dollar amounts
        are presented net of accumulated depreciation and other adjustments.

(e)     Schedule A/B, Part 11 – All Other Assets. Dollar amounts are presented net of
        impairments and other adjustments.

        Other Contingent and Unliquidated Claims or Causes of Action of Every Nature,
        including Counterclaims of the Debtors and Rights to Setoff Claims. In the
        ordinary course of their business, the Debtors may have accrued, or may
        subsequently accrue, certain rights to counterclaims, crossclaims, setoffs, refunds
        with their customers and suppliers, or potential warranty claims against their
        suppliers. Additionally, certain of the Debtors may be party to pending litigation
        in which the Debtors have asserted, or may assert, claims as a plaintiff or
        counterclaims and/or crossclaims as a defendant. Because certain of these claims
        are unknown to the Debtors and not quantifiable as of the Petition Date, they may
        not be listed on Schedule A/B, Part 11.

        Interests in Insurance Policies or Annuities. A list of the Debtors’ insurance
        policies and related information is available in the Debtors’ Expedited Motion for
        Entry of Interim and Final Orders Authorizing the Debtors to (I) Continue
        Insurance Coverage Entered Into Prepetition and Satisfy Prepetition Obligations
        Related Thereto, (II) Renew, Amend, Supplement, Extend, or Purchase Insurance
        Coverage, (III) Honor the Terms of a Premium Financing Agreement and Pay
        Premiums Thereunder, (IV) Enter Into New Premium Financing Agreements, and
        (V) Continue to Pay Brokerage Fees [Docket No. 7]. The Debtors believe that there
        is little or no cash value to the vast majority of such insurance policies. Such
        policies have all been included on Schedule A/B, Part 11, with values listed as
        “undetermined.”

        Executory Contracts and Unexpired Leases. Because of the large number of the
        Debtors’ executory contracts and unexpired leases, as well as the size and scope of
        such documents, the Debtors have not attached such agreements to Schedule A/B.
        Instead, the Debtors have only listed such agreements on Schedule G.

(f)     Schedule D – Creditors Who Have Claims Secured by Property. Except as
        otherwise agreed pursuant to a stipulation or order entered by the Court, the Debtors
        reserve their rights to dispute or challenge the validity, perfection, or immunity



                                          9
      Case 19-12378-KBO        Doc 1269       Filed 12/14/20    Page 13 of 24




        from avoidance of any lien purported to be granted or perfected in any specific asset
        to a secured creditor listed on Schedule D. Moreover, although the Debtors have
        scheduled claims of various creditors as secured claims, the Debtors reserve all
        rights to dispute or challenge the secured nature of any such creditor’s claim or the
        characterization of the structure of any such transaction or any document or
        instrument related to such creditor’s claim.

        The descriptions provided in Schedule D are intended only to be a summary.
        Reference to the applicable agreements and other related relevant documents is
        necessary for a complete description of the collateral and the nature, extent, and
        priority of any liens. In certain instances, a Debtor may be a co-obligor,
        co-mortgagor, or guarantor with respect to scheduled claims of other Debtors, and
        no claim set forth on Schedule D of any Debtor is intended to acknowledge claims
        of creditors that are otherwise satisfied or discharged by other entities.

        The Debtors have included on Schedule D parties who may, to the best of the
        Debtors’ knowledge, believe their claims are secured through setoff rights or
        inchoate statutory lien rights.

        The Debtors are party to a $104 million prepetition secured term loan facility. The
        Debtors were also party to a $25.8 million prepetition senior secured asset-based
        revolving credit facility, however, pursuant to the Payoff Letter dated
        October 25, 2019, attached as Exhibit A to the Final Order (I) Authorizing the
        Debtors to Obtain Postpetition Financing, (II) Authorizing the Debtors to Use Cash
        Collateral, (III) Granting Liens and Providing Superpriority Administrative
        Expense Status, (IV) Granting Adequate Protection to the Prepetition Lenders, and
        (V) Modifying the Automatic Stay [Docket No. 340] (the “Final DIP Order”), the
        Debtors have repaid all prepetition ABL obligations under the prepetition ABL
        facility (other than contingent expense reimbursement, indemnification, and other
        obligations that expressly survive such payment pursuant to the ABL documents)
        through proceeds of the debtor-in-possession financing facility. Accordingly, the
        ABL facility is listed on Schedule D for purposes of the surviving contingent
        expense reimbursement, indemnification, and other obligations.

(g)     Schedule E/F – Creditors Who Have Unsecured Claims.

        (i)    Part 1 – Creditors with Priority Unsecured Claims.

               (A)     Priority Tax Claims: Pursuant to the Final Order Authorizing the
                       Payment of Certain Prepetition Taxes and Fees [Docket No. 233]
                       (the “Taxes Order”), the Debtors have been granted the authority to
                       pay, in their discretion, certain tax liabilities that accrued
                       prepetition. Accordingly, any unsecured priority claims based upon
                       prepetition tax accruals that have been paid pursuant to the Taxes
                       Order are not listed on Schedule E.




                                         10
Case 19-12378-KBO        Doc 1269       Filed 12/14/20     Page 14 of 24




         (B)     Employee Claims: Furthermore, pursuant to the Final Order
                 Authorizing the Debtors to (I) Pay Prepetition Employee Wages,
                 Salaries, Other Compensation, and Reimbursable Employee
                 Expenses and (II) Continue Employee Benefits Programs [Docket
                 No. 334] (the “Wages Order”) the Debtors received final authority
                 to pay certain prepetition obligations, including to pay employee
                 wages and other employee benefits, in the ordinary course of
                 business. The Debtors believe that any non-insider employee claims
                 for prepetition amounts related to ongoing payroll and benefits,
                 whether allowable as a priority or nonpriority claim, have been or
                 will be satisfied, and such satisfied amounts are not listed on
                 Schedule E.

                 The listing of a claim on Schedule E/F, Part 1, does not constitute
                 an admission by the Debtors that such claim or any portion thereof
                 is entitled to priority status.

  (ii)   Part 2 – Creditors with Nonpriority Unsecured Claims. The liabilities
         identified on Schedule E/F, Part 2, are derived from the Debtors’ books and
         records. The Debtors have made a reasonable attempt to verify their
         unsecured obligations, although the actual amount of claims against the
         Debtors may vary from those liabilities represented on Schedule E/F, Part 2.
         The listed liabilities may not reflect the correct amount of any unsecured
         creditor’s allowed claims or the correct amount of all unsecured claims.

  The Debtors generally allocate individual liabilities to particular
  Debtors. However, in certain cases, it would be a time-consuming and inefficient
  use of estate resources, or impracticable, to assign a given liability to a particular
  Debtor based on a contractual obligation. Instead, Schedule E/F, Part 2, reflects the
  liability as recorded in the Debtors’ books and records.

  Schedule E/F, Part 2, contains information regarding threatened or pending
  litigation involving the Debtors. The amounts for these potential claims are listed
  as “undetermined” and are marked as contingent, unliquidated, and disputed in the
  Schedules and Statements.

  Schedule E/F, Part 2, reflects certain prepetition amounts owing to counterparties
  to executory contracts and unexpired leases. Such prepetition amounts, however,
  may be paid in connection with the assumption or assumption and assignment of
  an executory contract or unexpired lease. In addition, Schedule E/F, Part 2, does
  not include claims that may arise in connection with the rejection of any executory
  contract or unexpired lease, if any, that may be rejected.

  In many cases, the claims listed on Schedule E/F, Part 2, arose, accrued, or were
  incurred on various dates or on a date or dates that are unknown to the Debtors or
  are subject to dispute. Where the determination of the date on which a claim arose,




                                   11
      Case 19-12378-KBO         Doc 1269       Filed 12/14/20    Page 15 of 24




        accrued, or was incurred would be unduly burdensome and costly to the Debtors’
        estates, the Debtors have not listed a specific date or dates for such claim.

        As of the date hereof, the Debtors have not received all invoices for payables,
        expenses, and other liabilities that may have accrued prior to the Petition Date.
        Accordingly, the information contained in Schedules D and E/F may be incomplete.
        The Debtors reserve their rights, but undertake no obligation, to amend Schedules
        D and E/F if and as they receive additional prepetition invoices.

        Prepetition Customer Programs. Pursuant to the Final Order Authorizing the
        Debtors to Maintain and Administer Their Existing Customer Programs and Honor
        Certain Prepetition Obligations Related Thereto [Docket No. 333], the Debtors
        have the authority to honor certain prepetition customer programs. Accordingly,
        certain debts arising from these customer programs have not been included in the
        Schedules.

(h)     Schedule G – Executory Contracts and Unexpired Leases. While reasonable
        efforts have been made to ensure the accuracy of Schedule G, inadvertent errors or
        omissions may have occurred.

        Listing a contract or agreement on Schedule G does not constitute an admission
        that such contract or agreement is an executory contract or unexpired lease, that
        such contract or agreement was in effect on the Petition Date, or that such contract
        or agreement is valid or enforceable. The Debtors hereby reserve all rights to
        dispute the validity, status, or enforceability of any contracts, agreements, or leases
        set forth on Schedule G and to amend or supplement such Schedule as necessary.
        Certain of the leases and contracts listed on Schedule G may contain renewal
        options, guarantees of payment, indemnification obligations, options to purchase,
        rights of first refusal, and other miscellaneous rights. Such rights, powers, duties,
        and obligations are not set forth separately on Schedule G. In addition, the Debtors
        may have entered into other types of agreements in the ordinary course of their
        business, such as supplemental agreements and letter agreements, which documents
        may not be set forth on Schedule G. In the ordinary course of business, the Debtors
        have entered into numerous agreements, both written and oral, regarding the
        provision of certain services on a month-to-month basis, as well as purchase orders
        and statements of work. The Debtors believe that such agreements likely do not
        constitute executory contracts and, therefore, such agreements are not listed
        individually on Schedule G. Moreover, to the extent any agreements are governed
        by a master services agreement, the Debtors have endeavored to list the master
        services agreement on Schedule G. The Debtors have made reasonable efforts to
        identify the Debtor entity for each contract, and, in instances where this could not
        be determined, the contract is listed on Dura Automotive Systems, LLC’s
        Schedules.

        The description of any contract on Schedule G does not constitute an admission by
        the Debtors as to the characterization of such contract. The Debtors reserve all




                                          12
           Case 19-12378-KBO       Doc 1269       Filed 12/14/20   Page 16 of 24




             rights to dispute or challenge the characterization of any transaction or any
             document or instrument related to a creditor’s claim.

             In some cases, the same supplier or provider may appear multiple times on
             Schedule G. Multiple listings, if any, reflect distinct agreements between the
             applicable Debtor and such supplier or provider.

             The listing of any contract on Schedule G does not constitute an admission by the
             Debtors as to the validity of any such contract. The Debtors reserve the right to
             dispute the effectiveness of any such contract listed on Schedule G or to amend
             Schedule G at any time to remove any contract.

             In the ordinary course of business, the Debtors have entered into numerous
             purchase orders and other agreements with their customers, and the Debtors are
             working to identify all such agreements that are executory contracts. The Debtors
             intend to amend Schedule G to reflect such customer agreements that constitute
             executory contracts. Omission of a contract or agreement from Schedule G does
             not constitute an admission that such omitted contract or agreement is not an
             executory contract or unexpired lease. The Debtors’ rights under the Bankruptcy
             Code with respect to any such omitted contracts or agreements are not impaired by
             the omission.

             Certain Debtors are guarantors and parties to guaranty agreements regarding the
             Debtors’ prepetition term loan facility. The guaranty obligations arising under
             these agreements are reflected on Schedule D only.

     (i)     Schedule H – Co-Debtors. The Debtors have listed their prepetition term loan
             facility as a co-Debtor obligation on Schedule H. More information about the
             Debtors’ prepetition term loan facility is contained in the Final DIP Order. The
             Debtors reserve all rights to amend Schedule H to the extent that guarantees
             associated with the Debtors’ executory contracts, unexpired leases, secured
             financings, debt instruments, and other agreements are identified. The Debtors
             have not listed any litigation-related co-defendants on Schedule H. Instead, all
             cross-claims affirmatively asserted by co-defendants, other than cross-claims that
             may have been “deemed” asserted against the Debtors and/or asserted solely as a
             procedural matter, can be found on Schedule E/F.

6.   Specific Statements Disclosures.

     (a)     Statements, Part 2, Question 3 – Payments to Certain Creditors.
             Disbursements made on account of multiple invoices may be reflected as a single
             payment. For additional detail on the Debtors’ cash management system, see the
             Cash Management Motion. All transfers in Part 2, Question 3 of the Schedules are
             listed as of the bank cleared date.

     (b)     Statements, Part 2, Question 4 – Payments or Other Transfers of Property
             That Benefited Insiders. The payroll-related amounts shown in response to this
             question for any salary, bonus, additional compensation, and/or severance


                                             13
      Case 19-12378-KBO        Doc 1269       Filed 12/14/20     Page 17 of 24




        payments are gross amounts that do not include reductions for amounts relating to
        employee tax or benefit withholdings. For the sake of completeness and out of an
        abundance of caution, the Debtors have listed transfers valued at less than $6,825
        in their response to Question 4.

        As more fully described in the Cash Management Motion, the Debtors recorded
        numerous intercompany transactions in their books and records periodically,
        including journal entries. Instead of listing each of these numerous transactions
        and entries in their Statements and Schedules for each month, the Debtors have
        included the monthly activity between Debtor entities and between Debtor and
        non-Debtor entities. Depending on when the transactions were recorded, the
        monthly balances may include transactions that occurred in prior months and may
        contain reconciling differences. In addition, the Debtors have separately listed any
        cash payments between Debtors and between Debtors and non-Debtor affiliates.
        As a result of the structure of the cash management systems, the cash transactions
        may appear inflated as the money flows through different Debtor accounts. These
        cash transactions are also recorded in the monthly activity listing in the Debtors’
        books and records.

(c)     Statements, Part 2, Question 6 – Setoffs. For a discussion of setoffs and nettings
        incurred by the Debtors, refer to paragraph 4(r) of these Global Notes.

(d)     Statements, Part 6, Question 11 – Payments Related to Bankruptcy. All
        payments for services of any entities that provided consultation concerning debt
        restructuring services, relief under the Bankruptcy Code, or preparation of a petition
        in bankruptcy within one year immediately preceding the Petition Date were
        initiated and disbursed by Dura Automotive Systems, LLC on behalf of each
        Debtor. Therefore, these payments are only listed on Dura Automotive Systems,
        LLC’s Statements. The Debtors have endeavored to list only payments made for
        debt restructuring services, however, in some instances, these balances may include
        payments for services not related to restructuring or bankruptcy matters. Additional
        information regarding the Debtors’ retention of professionals is more fully
        described in the individual retention applications for those professionals.

(e)     Statements, Part 13, Question 26 – Books, Records, and Financial Statements.
        The Debtors provide certain parties, such as banks, factors, auditors, potential
        investors, potential purchasers, vendors, and financial advisors, with financial
        statements. Due to the Debtors’ extensive prepetition marketing efforts for financing
        commitments or a potential sale, disposition, or other business transaction
        involving all or a material portion of the Debtors’ assets, numerous parties reviewed
        and were in possession of the Debtors’ financial statements and books of account
        and records as of the filing of these chapter 11 cases. The Debtors do not maintain
        complete lists or other records tracking such disclosures and it would be a
        time-consuming and inefficient use of estate resources. Therefore, the Debtors
        have not provided lists of these parties in Part 13, Question 26 of the Statements.




                                         14
      Case 19-12378-KBO      Doc 1269      Filed 12/14/20   Page 18 of 24




(f)     Statements, Part 13, Question 30 – Payments, Distributions, or Withdrawals
        Credited or Given to Insiders. For a discussion of payments made to insiders,
        refer to paragraph 6(b) of these Global Notes and Part 2, Question 4 of the
        Statements.

                        *      *      *       *      *




                                      15
                           Case 19-12378-KBO                    Doc 1269           Filed 12/14/20            Page 19 of 24

Fill in this information to identify the case:

Debtor name       Dura Fremont L.L.C.

United States Bankruptcy Court for the:     DISTRICT OF DELAWARE

Case number (if known)     19-12372
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.   Does the debtor have any executory contracts or unexpired leases?
       No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired
                                                                              lease

2.1.       State what the contract or
           lease is for and the nature of
           the debtor's interest

               State the term remaining

           List the contract number of any                                          See Attached Schedule G
                 government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                                    Page 1 of 1
                                    Case 19-12378-KBO       Doc 1269         Filed 12/14/20   Page 20 of 24
                                                            In re Dura Fremont LLC
                                                              Case No. 19-12372
                                             Schedule G: Executory Contracts and Unexpired Leases



                                                                                                                 DATE OF
                                                          DESCRIPTION OF CONTRACT OR LEASE AND NATURE OF       CONTRACT OR
     CONTRACT COUNTERPARTY NAME, MAILING ADDRESS                         DEBTOR'S INTEREST                        LEASE    REMAINING TERM
2K TOOL
3025 MADISON AVE SE
GRAND RAPIDS MI 49548                                T224 SHEAVE TOOL REFURB                                  2/15/2019
2K TOOL
3025 MADISON AVE SE
GRAND RAPIDS MI 49548                                T224 SHEAVE TOOL SENSOR UPGRADE                          5/2/2019
2K TOOL
3025 MADISON AVE SE
GRAND RAPIDS MI 49548                                DESIGN AND MACHINING                                     5/16/2019
2K TOOL
3025 MADISON AVE SE
GRAND RAPIDS MI 49548                                DESIGN AND MACHINING                                     5/16/2019
2K TOOL
3025 MADISON AVE SE
GRAND RAPIDS MI 49548                                DESIGN AND MACHINING                                     7/5/2019
ACTION MOLD & MACHING
3120 KEN-O-SHA INDUSTRIAL CT SE #1360
GRAND RAPIDS MI 49508                                AA1433-M302 TOOL REPAIRS                                 8/25/2019
ACTION MOLD & MACHING
3120 KEN-O-SHA INDUSTRIAL CT SE #1360
GRAND RAPIDS MI 49508                                AA1324-M130 REMOVE PART FROM TOOL.                       9/8/2019
ACTION MOLD & MACHING
3120 KEN-O-SHA INDUSTRIAL CT SE #1360
GRAND RAPIDS MI 49508                                AA1433-M003 REPAIR TOOL DAMAGE                           9/22/2019
ACTION MOLD & MACHING
3120 KEN-O-SHA INDUSTRIAL CT SE #1360
GRAND RAPIDS MI 49508                                AA1008-M00-10 REPAIR TOOL                                9/29/2019
CS TOOLING ENGINEERING
251 W. CHERRY
CEDAR SPRINGS MI 49319                               AA1008-P324-10 DETENT SS MOLD REPAIR                     10/18/2018
CS TOOLING ENGINEERING
251 W. CHERRY
CEDAR SPRINGS MI 49319                               AA1270-M001 YOKE MOLD REPAIR                             12/4/2018
CS TOOLING ENGINEERING
251 W. CHERRY
CEDAR SPRINGS MI 49319                               AA1355-P301 SKIRT MOLD REPAIR                            12/12/2018
CS TOOLING ENGINEERING
251 W. CHERRY
CEDAR SPRINGS MI 49319                               1636302 KNOB CORE MOLD REPAIR                            1/16/2019
CS TOOLING ENGINEERING
251 W. CHERRY
CEDAR SPRINGS MI 49319                               PAWL PIN SUPPORT SLOT (4)                                2/7/2019
CS TOOLING ENGINEERING
251 W. CHERRY
CEDAR SPRINGS MI 49319                               AA1270-M001 YOKE MOLD REPAIR                             2/18/2019
CS TOOLING ENGINEERING
251 W. CHERRY
CEDAR SPRINGS MI 49319                               AA0339-P306 DETENT MOLD REPAIR                           2/27/2019
CS TOOLING ENGINEERING
251 W. CHERRY
CEDAR SPRINGS MI 49319                               AA1270-M001 YOKE MOLD REPAIR                             2/27/2019
ENGEL MACHINERY, INC.
3740 BOARD RD
YORK PA 17406                                        NEW EUROMAP 67 INTERFACE FOR 750 TON PRESS               6/17/2019
ENGEL MACHINERY, INC.
3740 BOARD RD
YORK PA 17406                                        PROX SWITCH FOR 750 TON PRESS                            8/9/2019
ENGEL MACHINERY, INC.
3740 BOARD RD
YORK PA 17406                                        TECH TO INSTALL NEW INTERFACE ON 750 TON PRESS           8/20/2019
ENGEL MACHINERY, INC.
3740 BOARD RD
YORK PA 17406                                        BELT TOOTHED 50MM FOR 750 TON PRESS                      8/28/2019
ENGEL MACHINERY, INC.
3740 BOARD RD
YORK PA 17406                                        TECH TROUBLE SHOOTING 750 TON PRESS                      9/5/2019




                                                                    1 of 4
                                    Case 19-12378-KBO       Doc 1269         Filed 12/14/20   Page 21 of 24
                                                            In re Dura Fremont LLC
                                                              Case No. 19-12372
                                             Schedule G: Executory Contracts and Unexpired Leases



                                                                                                                 DATE OF
                                                          DESCRIPTION OF CONTRACT OR LEASE AND NATURE OF       CONTRACT OR
     CONTRACT COUNTERPARTY NAME, MAILING ADDRESS                         DEBTOR'S INTEREST                        LEASE    REMAINING TERM
ENGEL MACHINERY, INC.
3740 BOARD RD
YORK PA 17406                                        CARD PS244/B KEBA FOR 750 TON PRESS                      10/4/2019
ENGEL MACHINERY, INC.
3740 BOARD RD
YORK PA 17406                                        CARD TT081 KEBA FOR 750 TON PRESS                        10/7/2019
ENGEL MACHINERY, INC.
3740 BOARD RD
YORK PA 17406                                        TECH TROUBLE SHOOTING 750 TON PRESS                      10/11/2019
GS SOLUTION LEASES
3290 W. BIG BEAVER RD.
SUITE 200
TROY MI 48084                                        EQUIPMENT                                                1/1/2017     12/31/2019
GS SOLUTION LEASES
3290 W. BIG BEAVER RD.
SUITE 200
TROY MI 48084                                        EQUIPMENT                                                3/1/2017     2/1/2020
GS SOLUTION LEASES
3290 W. BIG BEAVER RD.
SUITE 200
TROY MI 48084                                        EQUIPMENT                                                3/1/2017     2/1/2020
GS SOLUTION LEASES
3290 W. BIG BEAVER RD.
SUITE 200
TROY MI 48084                                        EQUIPMENT                                                6/1/2017     5/1/2020
HYG FINANCIAL
420 MONTGOMERY ST
SAN FRANCISCO CA 94104                               EQUIPMENT                                                8/1/2016     11/1/2019
LS MOLD INC.
WAVERLY CT.
HOLLAND MI 49423                                     AA1324-M350 CABLE MOUNT MOLD REPAIR                      3/21/2019
LS MOLD INC.
WAVERLY CT.
HOLLAND MI 49423                                     AA1324-M360 LOWER HOUSING MOLD REPAIR                    4/1/2019
NORTHERN MOLD
7463 ARMY RD
HOWARD CITY MI 49329                                 WIRE BURN CLICHÉ                                         12/9/2018
NORTHERN MOLD
7463 ARMY RD
HOWARD CITY MI 49329                                 J 1/4TH CARRIAGE SHAFT FOR C7                            2/18/2019
NORTHERN MOLD
7463 ARMY RD
HOWARD CITY MI 49329                                 CLAMP JAW AN LEVERS                                      3/4/2019
NORTHERN MOLD
7463 ARMY RD
HOWARD CITY MI 49329                                 SECTOR DEBURR FIXTURE                                    3/15/2019
NORTHERN MOLD
7463 ARMY RD
HOWARD CITY MI 49329                                 MACHINE CYLINDER PLATE AND DETENT                        3/25/2019
NORTHERN MOLD
7463 ARMY RD
HOWARD CITY MI 49329                                 AA1355-P006 MOLD REPAIR                                  3/31/2019
NORTHERN MOLD
7463 ARMY RD
HOWARD CITY MI 49329                                 AA0177-P004 HOT DROP REPAIR                              4/1/2019
NORTHERN MOLD
7463 ARMY RD
HOWARD CITY MI 49329                                 AIR END FOR COMPRESSOR                                   4/13/2019
NORTHERN MOLD
7463 ARMY RD
HOWARD CITY MI 49329                                 AA1155-P700 REMOVE AND REPLACE EJ PIN                    4/20/2019
NORTHERN MOLD
7463 ARMY RD
HOWARD CITY MI 49329                                 WATER MANIFOLDS D34                                      5/2/2019
NORTHERN MOLD
7463 ARMY RD
HOWARD CITY MI 49329                                 DR INSERT MACHINE TOOLING                                5/4/2019



                                                                    2 of 4
                                    Case 19-12378-KBO       Doc 1269         Filed 12/14/20   Page 22 of 24
                                                            In re Dura Fremont LLC
                                                              Case No. 19-12372
                                             Schedule G: Executory Contracts and Unexpired Leases



                                                                                                                 DATE OF
                                                          DESCRIPTION OF CONTRACT OR LEASE AND NATURE OF       CONTRACT OR
     CONTRACT COUNTERPARTY NAME, MAILING ADDRESS                         DEBTOR'S INTEREST                        LEASE    REMAINING TERM
NORTHERN MOLD
7463 ARMY RD
HOWARD CITY MI 49329                                 WATER MANIFOLDS AND CYLINDER REBUILDS                    5/10/2019
NORTHERN MOLD
7463 ARMY RD
HOWARD CITY MI 49329                                 LOCK ADJUSTER MOLD ADJUSTEMENTS                          5/17/2019
NORTHERN MOLD
7463 ARMY RD
HOWARD CITY MI 49329                                 P375 GUIDE TUBE ADJUSTEMENTS                             6/1/2019
NORTHERN MOLD
7463 ARMY RD
HOWARD CITY MI 49329                                 WATER MANIFOLDS AND CYLINDER REBUILDS                    6/22/2019
STM MANUFACTURING
494 E 64TH STREET
HOLLAND MI 49326-2752                                PO# FM513795, PROGRAMMING CHANGES                        1/31/2019
VIKING TOOL & ENGINEERING
2708 W. HOLTON/WHITEHALL RD
WHITEHALL MI 49461                                   AA1268-P802 DRUM AND TRACK MOLD REPAIR                   6/28/2010
VIKING TOOL & ENGINEERING
2708 W. HOLTON/WHITEHALL RD
WHITEHALL MI 49461                                   AA11433-M301                                             4/6/2019
VIKING TOOL & ENGINEERING
2708 W. HOLTON/WHITEHALL RD
WHITEHALL MI 49461                                   AA1433-M301 FLASH REPAIR                                 4/9/2019
VIKING TOOL & ENGINEERING
2708 W. HOLTON/WHITEHALL RD
WHITEHALL MI 49461                                   AA11433-M301 HOT DROP REPAIR                             4/16/2019
VIKING TOOL & ENGINEERING
2708 W. HOLTON/WHITEHALL RD
WHITEHALL MI 49461                                   AA1155-M350 CABLE MOUNT                                  4/19/2019
VIKING TOOL & ENGINEERING
2708 W. HOLTON/WHITEHALL RD
WHITEHALL MI 49461                                   AA1433-M301 CORE PIN DAMAGE                              5/21/2019
VIKING TOOL & ENGINEERING
2708 W. HOLTON/WHITEHALL RD
WHITEHALL MI 49461                                   AA1155-M360 MOLD REPAIR
VIKING TOOL & ENGINEERING
2708 W. HOLTON/WHITEHALL RD
WHITEHALL MI 49461                                   AA1155-M360 MOLD REPAIR
WESTWOOD PALLET
7650 SKEELS RD
HOLTON MI 49425                                      SAMPLE PROTO MOLD PALLET
WESTWOOD PALLET
7650 SKEELS RD
HOLTON MI 49425                                      MOLD PALLETS
XEROX
5500 PEARL STREET
ROSEMONT IL 60018                                    EQUIPMENT                                                9/1/2016     8/1/2020
XEROX
5500 PEARL STREET
ROSEMONT IL 60018                                    EQUIPMENT                                                9/1/2016     8/1/2020
XEROX
5500 PEARL STREET
ROSEMONT IL 60018                                    EQUIPMENT                                                9/1/2016     8/1/2020
XEROX
5500 PEARL STREET
ROSEMONT IL 60018                                    EQUIPMENT                                                9/1/2016     8/1/2020
XEROX
5500 PEARL STREET
ROSEMONT IL 60018                                    EQUIPMENT                                                9/1/2016     8/1/2020
XEROX
5500 PEARL STREET
ROSEMONT IL 60018                                    EQUIPMENT                                                2/1/2017     1/1/2020
XEROX
5500 PEARL STREET
ROSEMONT IL 60018                                    EQUIPMENT                                                8/1/2017     7/1/2020




                                                                    3 of 4
                                    Case 19-12378-KBO       Doc 1269         Filed 12/14/20   Page 23 of 24
                                                            In re Dura Fremont LLC
                                                              Case No. 19-12372
                                             Schedule G: Executory Contracts and Unexpired Leases



                                                                                                                 DATE OF
                                                          DESCRIPTION OF CONTRACT OR LEASE AND NATURE OF       CONTRACT OR
     CONTRACT COUNTERPARTY NAME, MAILING ADDRESS                         DEBTOR'S INTEREST                        LEASE    REMAINING TERM
XEROX
5500 PEARL STREET
ROSEMONT IL 60018                                    EQUIPMENT                                                9/1/2019     8/1/2020




                                                                    4 of 4
                           Case 19-12378-KBO                   Doc 1269            Filed 12/14/20           Page 24 of 24




Fill in this information to identify the case:

Debtor name         Dura Fremont L.L.C.

United States Bankruptcy Court for the:     DISTRICT OF DELAWARE                                                                Check if this is an
                                                                                                                                amended filing
Case number (if known)    19-12372




Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                       12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



             Declaration and signature


      I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
      individual serving as a representative of the debtor in this case.

      I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

              Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
              Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
              Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
              Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
              Schedule H: Codebtors (Official Form 206H)
              Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
              Amended Schedule     G
              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
              Other document that requires a declaration

          I declare under penalty of perjury that the foregoing is true and correct.
        Executed on      December 14, 2020                   X /s/ James Riedy
                                                            Signature of individual signing on behalf of debtor

                                                            James Riedy
                                                            Printed name

                                                            Executive Vice President and Chief Financial Officer
                                                            Position or relationship to debtor




Official Form 202                                   Declaration Under Penalty of Perjury for Non-Individual Debtors
